AFFIRMED as MODIFIED and Opinion Filed January 27, 2020




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01118-CR

                               JEROME JORDAN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F-1675605-J

                              MEMORANDUM OPINION
                          Before Justices Molberg, Reichek, and Evans
                                  Opinion by Justice Reichek
       Jerome Jordan appeals his conviction for aggravated robbery. Bringing two issues,

appellant contends the trial court erred by submitting a jury charge that did not require a unanimous

verdict and the judgment should be reformed to reflect the correct offense for which he was

convicted. We agree the judgment should be reformed as appellant requests. We disagree,

however, that the court’s charge was erroneous. Accordingly, we reform the judgment to reflect

the correct offense and, as modified, we affirm.

                                       Factual Background

       In early 2016, appellant was a passenger on a Greyhound bus being driven by Brandon

Patterson. Both Patterson and appellant lived in Dallas and they discussed getting together to

smoke marijuana. The two men sent text messages to each other for several weeks until Patterson
sent appellant a message on April 20, 2016 asking if they could meet. Appellant sent Patterson

his address.

       Patterson drove to appellant’s apartment complex and appellant invited him inside.

Appellant suggested they go get some “weed” and Patterson responded that he only had $20 with

him. Appellant asked “Why would you come over here with only $20 and we were talking about

getting high?”

       At that point, appellant went into his bathroom and came out with an assault rifle.

Appellant pointed the gun at Patterson and told him to hand over his phone and keys, take off his

shoes, and get on the ground. Appellant said, “I know you’re not gonna make me kill you over

some money.” When Patterson refused to get on the ground, appellant shot him in the leg.

       Once Patterson was laying on the floor, appellant began circling around, ranting about

money. He then picked up some cables and Patterson thought appellant was going to use the cables

to tie him up. When appellant placed the gun against the wall, Patterson crawled towards it and

he and appellant grabbed the gun at the same time. As they struggled over control of the gun, it

discharged. Appellant shouted that his brother was in the other room and Patterson had forced

him to shoot through the wall. Appellant then stabbed Patterson in the chest with a knife Patterson

had earlier seen lying on a nearby table. Patterson testified he remembered being stabbed twice.

       Patterson heard someone come to the apartment door, bang on the outside, and ask if

everything was okay. Patterson yelled back that appellant was trying to kill him and asked the

person to call the police. Appellant became more upset and tried to stab Patterson in the neck, but

the knife either “folded” or broke. Appellant then fled the apartment. Police found appellant the

next day in a truck parked in the apartment complex parking lot. Patterson’s wallet was recovered

from the truck. Appellant was arrested and indicted for aggravated robbery. The indictment

alleged that appellant used and exhibited both a gun and a knife during the course of the offense.

                                               –2–
          Appellant was tried before a jury. After the evidence was presented, the trial court

submitted a jury charge to which appellant did not object. The abstract portion of the charge

instructed the jury that “[a] person commits the offense of robbery if, in the course of committing

theft and with intent to obtain and maintain control of property of another, he intentionally or

knowingly threatens or places another in fear of imminent bodily injury or death.” It further

instructed that “[a] person commits the offense of aggravated robbery if the person committing

robbery uses or exhibits a deadly weapon.” “Deadly weapon” was defined as “a firearm or

anything manifestly designed, made, or adapted for the purpose of causing death or serious bodily

injury, or anything that in the manner of its use or intended use is capable of causing death or

serious bodily injury.” The application portion of the charge read as follows:

       Now, if you find from the evidence beyond a reasonable doubt that on or about the
       20th day of April, 2016, in Dallas County, Texas, the defendant, JEROME
       JORDAN, did then and there intentionally or knowingly, while in the course of
       committing theft of property and with intent to obtain or maintain control of said
       property, threaten or place BRANDON PATTERSON in fear of imminent bodily
       injury or death, and the defendant used or exhibited a deadly weapon, to-wit: a
       firearm, then you will find the defendant guilty of aggravated robbery as charged
       in the indictment.

       Alternatively, if you find from the evidence beyond a reasonable doubt that on or
       about the 20th day of April, 2016, in Dallas County, Texas, the defendant,
       JEROME JORDAN, did then and there intentionally or knowingly, while in the
       course of committing theft of property and with intent to obtain or maintain control
       of said property, threaten or place BRANDON PATTERSON in fear of imminent
       bodily injury or death, and the defendant used or exhibited a deadly weapon, to-
       wit: a knife, then you will find the defendant guilty of aggravated robbery as
       charged in the indictment.

The jury was instructed that its verdict was required to be by a unanimous vote of all members and

the verdict form returned by the jury stated it unanimously found appellant guilty of aggravated

robbery. Appellant brought this appeal.




                                               –3–
                                              Analysis

I. Unanimity of Verdict

       In his first issue, appellant contends the jury charge erroneously allowed the jury to convict

him without requiring it to agree unanimously on all essential elements of the offense. Appellant

argues the jury was required to make a unanimous decision regarding the type of deadly weapon

used and submission of different theories of the offense in the disjunctive allowed for an

impermissible non-unanimous verdict. We note that appellant does not challenge the sufficiency

of the evidence supporting a finding on either weapon.

         It has long been held that, when the State alleges differing methods of committing an

offense in the conjunctive, it is proper for the jury to be charged in the disjunctive. See Kitchens

v. State, 823 S.W.2d 256, 258 (Tex. Crim. App. 1991) (en banc). Further, where alternative

methods of committing the same offense are submitted to the jury in the disjunctive, it is

appropriate for the jury to return a general verdict if the evidence is sufficient to support a finding

under any of the theories submitted. Id. There is no requirement that the jury reach an agreement

on the preliminary factual issues which underlie the verdict. Id. Although the jury must

unanimously agree that the defendant committed one specific crime, the jury need not find

unanimously that the defendant committed the crime in one specific manner or using the same

specific means. Landrian v. State, 268 S.W.3d 532, 535 (Tex. Crim. App. 2006); Russell v. State,

No. 05-17-00124-CR, 2018 WL 525559, at *11 (Tex. App.—Dallas Jan. 24, 2018, pet. ref’d) (jury

need only agree unanimously as to fact that appellant committed murder, not as to specific manner

and means of how appellant committed murder).

       The element of the offense at issue here is the jury’s finding that appellant used or exhibited

a deadly weapon. As stated above, appellant does not challenge the sufficiency of the evidence to

support a finding that a knife and/or gun was used in the offense. Nor does he dispute that both

                                                 –4–
were deadly weapons under the facts of this case. Because the element of the offense on which

the jury had to agree was only that appellant used or exhibited a deadly weapon, and both weapons

alleged by the State qualified as such, there was no need for the jury to unanimously agree on

which weapon was used. See Landrian, 268 S.W.3d at 535; see also Ruiz v. State, No 03-97-

00051-CR, 1998 WL 644299, at *2 (Tex. App.—Austin Sept. 17, 1998, pet. ref’d) (proper to

submit in disjunctive the nature of the deadly weapon used or exhibited during commission of

offense). We conclude the court’s charge on the issue was proper. We overrule appellant’s first

issue.

II. Judgment Modification

         In his second issue, appellant requests this Court modify the trial court’s judgment to reflect

the correct offense for which he was convicted. The State agrees. Appellant was tried and

convicted for the offense of aggravated robbery. The judgment, however, states appellant was

convicted for the offense of “AGGRAVATED ASSALT [sic] WITH A DEADLY WEAPON –

TO WIT: A FIREARM/KNIFE.” We have the power to modify a judgment to speak the truth

when we have the necessary information to do so. See TEX. R. APP. P. 43.2(b); Bigley v. State,

865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (en banc); Asberry v. State, 813 S.W.2d 526, 529

(Tex. App.—Dallas 1991, pet. ref’d). Because the record affirmatively shows appellant was

convicted for aggravated robbery, we modify the trial court’s judgment by striking the word

“ASSALT” from the space provided for “Offense for which Defendant Convicted” and replace it

with the word “ROBBERY.”




                                                  –5–
       As modified, we affirm the trial court’s judgment.




                                                 /Amanda L. Reichek/
                                                 AMANDA L. REICHEK
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
181118F.U05




                                              –6–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JEROME JORDAN, Appellant                           On Appeal from the Criminal District Court
                                                    No. 3, Dallas County, Texas
 No. 05-18-01118-CR         V.                      Trial Court Cause No. F-1675605-J.
                                                    Opinion delivered by Justice Reichek.
 THE STATE OF TEXAS, Appellee                       Justices Molberg and Evans participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:
        The word "ASSALT" in the space provided for "Offense for which Defendant
        Convicted” is STRUCK and REPLACED with the word "ROBBERY."
As REFORMED, the judgment is AFFIRMED.


Judgment entered January 27, 2020




                                              –7–